Exhibit 10.5
 


EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is entered into this date, by and
between FIRST TRINITY FINANCIAL CORPORATION, an Oklahoma corporation (“Company”)
and William S. Lay (“Employee”)
 
Whereas, Company desires to employ Employee as its Vice President and Chief
Investment Officer or such other titles as Company and employee may agree during
this agreement; and
 
Whereas, Employee desires to accept such position;
 
The parties agree to the following:
 
1.
 
TERMS AND DUTIES

 
For valuable consideration, the receipt of which is hereby acknowledged,
Employee is hereby employed and shall work for Company and its subsidiaries for
a term commencing on January 1, 2012 and continuing for a period of twenty four
(24) months ending December 31, 2013, or the termination of this Agreement as
described In Section 6 hereof, whichever shall occur first. Employee shall be
employed as Vice President and Chief Investment Officer or in such other
position(s) as Employee and Company may agree. Employee may perform his work
from his home, the Company office or other location as he may determine. The
employee’s duties shall be to manage Company’s interests in its business and
subsidiaries as mutually agreed and set forth in an agreed job description.
 
2.
 
TIME

 
Employee is employed hereafter and is not required to work more than 375 hours
per year. Employee shall give his best efforts, loyalty, and attention to
Company’s interests during the term of this agreement.
 
3.
 
COMPENSATION

 
Base Salary. As compensation for all services rendered by the employee under
this agreement, Company will pay Employee $31,250 per year of the agreement plus
$90 per hour for hours worked in excess of 375 per year including hours for
holidays and vacation time, payable periodically, in substantially equal
amounts, but no less often than semi-monthly in accordance with company’s
payroll practices from time to time.
 
(b) Bonus. Company, at the discretion of the compensation committee and Board of
Directors, may grant additional bonuses to Employee based on performance
relating to events such as, but not limited to, acquisitions, establishment of
subsidiaries or affiliates, company expansion, corporate profits and corporate
cost savings. Such bonuses shall be granted on an annual basis.
 
4.
 
EMPLOYEE BENEFITS.

 
The Employee will be entitled to participate in all incentive, retirement,
profit-sharing, life, medical, disability and other benefit plans and programs
(collectively “Benefit Plans”) as are from time to time generally available to
other executives of the Company, subject to the provisions of those programs.
Without limiting the generality of the foregoing, the Company will reimburse
employee for Medicare and Medicare supplement insurance premiums for employee
and spouse. The Employee will also be entitled to attend all agent trips and
conventions, and industry meetings including IASA, other employee benefits such
as holidays, sick leave and vacation in accordance with the Company’s policies
as they may change from time to time, but in no event shall the Employee be
entitled to less than three (3) weeks paid vacation per year and holiday pay.
 
 
 

--------------------------------------------------------------------------------

 
 
5.
 
EXPENSES.

 
(a)Reimbursement for Expenses. The Company will promptly reimburse the Employee,
in accordance with the Company’s policies and practices in effect from time to
time, and in accordance with past practices for all expenses reasonably incurred
by the Employee in performance of the Employee’s duties under this Agreement,
including but not limited to travel, expense for trips and conventions,
entertainment, professional dues and subscriptions and all dues, fees and
expenses associated with memberships in various professional and business
associations in which employee participates, communication related expenses,
office supplies and computer software and equipment..
 
(1) Employee is responsible for proper substantiation and reporting of business
expenses and mileage.
 
6.
 
TERMINATION.

 
The Employee’s employment by the Company: (a) shall terminate upon the
Employee’s death or disability (as defined below); (b) may be terminated by the
Company for any reason other than cause or non-performance at any time; (c) may
be terminated by the Company for cause (as defined below) at any time; (d) may
be terminated by the Employee, without cause at any time upon sixty (60) days’
prior written notice delivered by the Employee to the Company; (e) may be
terminated by the employee for cause (as defined below) at any time upon sixty
(60) days’ prior written notice delivered by the Employee to the Company;
(f) may be terminated by the Company for non-performance by the Employee at any
time; and (g) any requirement by Employer for Employee to perform his duties at
any location not agreed to in writing by Employee shall be deemed an automatic
termination of this Agreement and the provisions of Section 7(b) “consequences
of termination by Company for any reason other than for cause or for
non-performance of employee” shall apply.
 
(a) Disability. This agreement will automatically terminate if Employee shall be
prevented from performing Employee’s usual duties for a period of six
(6) consecutive months, or for shorter periods aggregating more than six
(6) months in any twelve (12) month period by reason of physical or mental
disability, total or partial, (herein referred to as “disability”), Company
shall nevertheless continue to pay full salary up to and including the last day
of the sixth consecutive month of disability, or the day on which the shorter
periods of disability shall have equaled a total of six (6) months. Any salary
payments to the Employee shall be reduced by the amount of any benefits paid for
the same period of time under any disability insurance program provided by the
Company.
 
(b) The term “cause” in the event of termination of the Employee’s employment by
the Company means (i) intentional neglect that jeopardizes the life or property
of another, (ii) intentional wrongdoing or malfeasance: or (iii) intentional
violation of a business- related law. Any of the three cause’s must have been
committed by the Employee and have a material adverse effect and demonstrably
injurious to the Company and which is not or cannot be cured within sixty
(60) days after notice from the Board of Directors of the Company thereof.
 
(c) The term “cause” in the event of termination of the Employee’s employment by
the Employee means (i) the change in job responsibilities of the Employee
resulting in the demotion of the Employee from the position of Chief Financial
Officer during year one (1) of this agreement, which demotion is caused by
something other than would be cause for termination of the Employee’s employment
by the Company for cause and other than the non-performance of the Employee as
defined later herein; or (ii) the removal of the Employee from the Board of
Directors of the Company or its subsidiaries or the failure of the Employee to
be re-elected to said Board of Directors, as the case may be.
 
(d) The term “non-performance by the Employee” in the event of termination of
the Employee’s employment by the Company means the determination by a
super-majority (greater than 75%) of the members of the Board of Directors of
the Company, in their sole and absolute discretion, that the Employee is not
performing his duties under this Agreement after the Board of Directors of the
Company has delivered to the Employee written notice which specifically
identifies the manner in which the Board believes he is not performing his
duties and which is not or cannot be cured within sixty (60) days after such
written notice is delivered to the Employee.
 
 
 

--------------------------------------------------------------------------------

 
 
7.
 
CONSEQUENCES OF TERMINATION.

 
(a) CONSEQUENCES OF TERMINATION ON EMPLOYEE’S DEATH OR DISABILITY.
 
If the Employee’s employment is terminated prior to December 31, 2011, because
of the Employee’s death or disability, (i) subject to Section 7(g) hereof, this
Agreement terminates immediately; (ii) the Company will pay the Employee, or his
legal representative or estate, as the case may be, in full satisfaction of all
of its compensation (base salary and bonus) obligations under this Agreement, an
amount equal to the sum of any base salary due to the Employee through the last
day of employment, plus any accrued bonus to which the Employee may have been
entitled on the last day of employment, but had not yet been received; and
(ii) the Employee’s benefits and rights under any Benefit Plan shall be paid,
retained or forfeited in accordance with the terms of such plan; provided,
however, that Employer shall have no obligation to make any payments toward
these benefits for Employee from and after termination.
 
(c) CONSEQUENCES OF TERMINATION FOR CAUSE BY THE COMPANY
 
If the Employee’s employment is terminated by the Company prior to December 31,
2011 for cause, (i) subject to Section 7(g) hereof, this Agreement terminates
immediately; (ii) the Company will pay the Employee, in full satisfaction of all
of its compensation (base salary and bonus) obligations under this Agreement, an
amount equal to the sum of any base salary due to the Employee through the last
day of employment, plus any accrued bonus to which the Employee may have been
entitled on the last day of employment, but had not yet been received; and
(iii) the Employee’s benefits and rights under any Benefit Plan shall be paid,
retained or forfeited in accordance with the terms of such plan; provided,
however, that Employer shall have no obligation to make any payments toward
these benefits for Employee from and after termination.
 
(b) CONSEQUENCES OF TERMINATION BY THE COMPANY FOR ANY REASON OTHER THAN FOR
CAUSE OR FOR NON-PERFORMANCE OF EMPLOYEE
 
(1) If the Employee’s employment is terminated by the Company prior to
December 31, 2011, for any reason other than for cause or non-performance of
Employee, (i) subject to Section 7(g) hereof, this Agreement terminates
immediately; (ii)the Company will pay the Employee, in full satisfaction of all
of its compensation (base salary and bonus) obligations under this Agreement, an
amount equal to the sum of any base salary due to the Employee through the last
day of employment, plus any accrued bonus to which the Employee may have been
entitled on the last day of employment, but had not yet been received; (iii) the
Company will pay the Employee, within sixty (60) days of such termination, a
lump sum severance payment equal to the greater of the current year’s base
salary or the unpaid balance of the cumulative annual base salary which would
have been payable to Employee through December 31, 2011 and (iv) the Employee’s
benefits and rights under any Benefit Plan, other than any basic health and
medical benefit plan, shall be paid, retained or forfeited in accordance with
the terms of such plan; provided, however, that Employer shall continue to
reimburse Employee for Medicare and Medicare supplement insurance premium
payments for employee and spouse after termination on the same basis as past
practice until December 31, 2011.
 
(2) Any payment pursuant to clause (b)(1)(iii) above (the “Termination
Payment”): (a) will be subject to offset for any advances, amounts receivable,
and loans, including accrued interest, outstanding on the date of the employment
termination; and (b) will not be subject to offset on account of any
remuneration paid or payable to the Employee for any subsequent employment the
Employee may obtain, whether during or after the period during which the
Termination Payment is made, and the Employee shall have no obligation whatever
to seek any subsequent employment.
 
(2) Any payment pursuant to clause (e)(1)(iii) above (the “Termination
Payment”): (a) will be subject to offset for any advances, amounts receivable,
and loans, including accrued interest, outstanding on the date of the employment
termination; and (b) will not be subject to offset on account of any
remuneration paid or payable to the Employee for any subsequent employment the
Employee may obtain, whether during or after the period during which the
termination Payment is made, and the Employee shall have no obligation whatever
to seek any subsequent employment.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) CONSEQUENCES OF TERMINATION BY THE EMPLOYEE FOR ANY REASON OTHER THAN FOR
CAUSE OR EMPLOYEE’S DEATH OR DISABILITY.
 
If, upon sixty (60) days’ prior written notice to the Company by the Employee,
the Employee’s employment is terminated by the Employee prior to December 31,
2011 for any reason other than for cause or Employee’s death or disability, (i)
subject to Section 7(g) hereof, this Agreement terminates immediately; (ii) the
Company will pay the Employee, in full satisfaction of all of its compensation
(base salary and bonus) obligations under this Agreement, an amount equal to the
sum of any base salary due to the Employee through the last day of employment,
plus any accrued bonus to which the Employee may have been entitled on the last
day of employment, but had not yet been received; and (iii) the Employee’s
benefits and rights under any Benefit Plan, other than any basic health and
medical benefit plan, shall be retained or forfeited in accordance with the
terms of such plan; provided, however, that Employer shall have no obligation to
make any payments toward these benefits for Employee from and after termination.
 
(e) CONSEQUENCES OF TERMINATION BY THE EMPLOYEE FOR CAUSE.
 
(1) If the Employee’s employment is terminated by the Employee prior to
December 31, 2011, for cause (i) subject to Section 7(g) hereof, this Agreement
terminates immediately; (ii) the Company will pay the Employee, in full
satisfaction of all of its compensation (base salary and bonus) obligations
under this Agreement, an amount equal to the sum of any base salary due to the
Employee through the last day of employment, plus any accrued bonus to which the
Employee may have been entitled on the last day of employment, but had not yet
been received; (iii) the Company will pay the Employee, within sixty (60) days
of such termination, a lump sum severance payment equal to the greater of the
current year’s base salary or the unpaid balance of the cumulative annual base
salary which would have been payable to Employee through December 31, 2011 and
(iv) the Employee’s benefits and rights under any Benefit Plan, other than any
basic health and medical benefit plan, shall be paid, retained or forfeited in
accordance with the terms of such plan; provided, however, that Employer shall
continue to reimburse Employee for Medicare and Medicare supplement insurance
premium payments for employee and spouse after termination on the same basis as
past practice until December 31, 2011.
 
(f) CONSEQUENCES OF TERMINATION BY THE COMPANY FOR NON-PERFORMANCE BY THE
EMPLOYEE.
 
If the Employee’s employment is terminated by the Company prior to December 31,
2011 for non-performance by the Employee (i) subject to Section 7(g) hereof,
this Agreement terminates immediately; (ii) the Company will pay the Employee,
in full satisfaction of all of its compensation (base salary and bonus)
obligations under this Agreement, an amount equal to the sum of any base salary
due to the Employee through the last day of employment, plus any accrued bonus
to which the Employee may have been entitled on the last day of employment, but
had not yet been received; and (iii) the Employee’s benefits and rights under
any Benefit Plan, other than any basic health and medical benefit plan, shall be
paid, retained or forfeited in accordance with the terms of such plan; provided,
however, that Employer shall have no obligation to make any payments toward
these benefits for Employee from and after termination.
 
(g) PRESERVATION OF CERTAIN PROVISIONS.
 
Notwithstanding any provisions of this Agreement to the contrary, the provisions
of Sections 8 through 11 hereof shall survive the expiration or termination of
this Agreement as necessary to give full effect to all of the provisions of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
8.
 
ARBITRATION

 
(a) any disputes arising under or in connection with this agreement shall be
resolved by arbitration, to be held in Tulsa, Oklahoma in accordance with the
rules and procedures of the American Arbitration Association and the State of
Oklahoma.
 
(b) all costs, fees and expenses of any arbitration in connection with this
agreement which result in any decision or settlement requiring Company to make a
payment to Employee, including, without limitation, attorneys fees of both
Employee and Company, shall be borne by, and be the obligation of, Company. In
no event shall Employee be required to reimburse Company for any of the costs
and expenses incurred by Company relating to such arbitration. The obligation of
Company under this section shall survive the termination of this agreement
(whether such termination is by Company, by Employee, upon the expiration of
this agreement or otherwise).
 
(c). pending the outcome or resolution of any arbitration, Company shall
continue payment of all amounts to Employee without regard to any dispute.
 
9.
 
NON COMPTETE

 
Employee agrees that for a period of one year following the termination of this
agreement he will not (1) solicit any Company shareholder, policyholder, or
premium finance customer to become a shareholder, policyholder, or premium
finance customer of any competitor or anticipated competitor of Company; or
(2) solicit any employee, agent, or independent contractor of Company to become
an employee, agent or independent contractor of any competitor or anticipated
competitor of Company.
 
EXCEPTIONS TO NON-COMPETITION COVENANTS.
 
Notwithstanding anything herein to the contrary or apparently to the contrary,
the following shall not be a violation or breach of the non-competition
covenants contained in this Agreement. For a period of one year after the
termination of this agreement Employee may (i) engage in business with anyone or
any companies that employee had an existing relationship with prior to becoming
associated with the Company, (ii) engage in any business, including the
insurance or premium finance business as an agent, employee, shareholder or
owner, in any location (iii) conduct business with any Company shareholder,
policyholder or premium finance customer to become a shareholder, policyholder
or premium finance customer of any competitor or anticipated competitor of
Company if the person solicits Employee, or (iv) hire any employee, agent or
independent contractor of the Company to become an employee, agent or
independent contractor of any competitor or anticipated competitor of Company if
the person solicits Employee.
 
To deliver promptly to Company on termination of Employee’s employment by
Company, or at any time Company may so request, all memoranda, notes, records,
reports, and other documents (and all copies thereof) relating to Company’s and
its affiliates’ businesses which Employee may then possess or have under his
control.
 
10.
 
SUCCESSORS; BINDING AGREEMENT; ASSIGNMENT

 
The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree in writing to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place,
provided that the Employee must be given the same position as he then currently
holds with the same authority, powers and responsibilities set forth in
Section 1 hereof with respect to the subsidiary or subdivision which operates
the business of the Company as it exists on the date of such business
combination. Failure of the Company to obtain such express assumption and
agreement at or prior to the effectiveness of any such succession shall be a
breach of this Agreement and shall entitle the Employee to compensation and
benefits from the Company in the same amount and on the same terms to which the
Employee would be entitled hereunder if the Company terminated the Employee’s
employment without Cause. For purposes of implementing the foregoing, the date
on which any such succession becomes effective shall be deemed the date of
termination. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise. The Company may not assign this Agreement, (i) except in connection
with, and to the acquirer of, all or substantially all of the business or assets
of the Company, provided such acquirer expressly assumes and agrees in writing
to perform this Agreement as provided in this Section. The Employee may not
assign his rights or delegate his duties or obligations under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
11.
 
MISCELLANEOUS

 
(a) This agreement constitutes the entire understanding between the parties
regarding the subject matter hereof and supersedes any and all prior or
contemporaneous oral or written communications and agreements. Nothing herein
contained shall be construed so as to require the commission of any act contrary
to law and wherever there is any conflict between any provision of this
Agreement and any present or future statute, law, ordinance or regulation, the
latter shall prevail, but in such event the provision of this Agreement affected
shall be curtailed and limited only to the extent necessary to bring it within
legal requirements. No representation, promise, or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise, or inducement not so
set forth. The section headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.
 
This agreement shall not be modified, amended or in any way altered except by an
instrument in writing approved by the Board of Directors of the Company or the
Compensation Committee of the Board of Directors and signed by an officer
designated by the Board of Directors or Compensation Committee to execute such
waiver, modification or discharge and signed by Employee.
 
(b) If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.
 
(c) Should any portion of this Agreement be adjudged or held to be invalid,
unenforceable or void, such holding shall not have the effect of invalidating or
voiding the remainder of this Agreement and the parties hereby agree that the
portion so held invalid, unenforceable or void shall, if possible, be deemed
amended or reduced in scope, or otherwise be stricken from this Agreement to the
extent required for the purposes of validity and enforcement thereof.
 
(d) The provisions of this Agreement shall inure to the benefit of the parties
hereto, their heirs, legal representatives, successors, and assigns. This
Agreement, and Employee’s rights and obligations hereunder, may not be assigned
by Employee. Company may assign its rights, together with its obligations,
hereunder in connection with any sale, transfer or other disposition of all or
substantially all of its business and assets. Company may also assign this
Agreement to any affiliate of Company; provided, however, that no such
assignment shall (unless Employee shall so agree in writing) release Company of
liability directly to Employee for the due performance of all of the terms,
covenants, and conditions of this Agreement to be complied with and performed by
Company. The term “affiliate”, as used in this agreement, shall mean any
corporation, firm, partnership, or other entity controlling, controlled by or
under common control with Company. The term “control” (including “controlling”,
“controlled by”, and “under common control with”), as used in the preceding
sentence, shall be deemed to mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
corporation, firm, partnership, or other entity, whether through ownership of
voting securities or by contract or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) This agreement shall be construed and enforced in accordance with the laws
of the State of Oklahoma that are applicable to contracts made and to be
performed in the State of Oklahoma, regardless of the actual place of making or
performance. Any action or proceeding based upon this agreement or arising out
of its performance shall be initiated in a federal or state court of competent
jurisdiction in Tulsa, Oklahoma and in no other jurisdiction: and each party
hereby consents and submits to the jurisdiction of such federal or state court
in Tulsa, Oklahoma. In the event any term, provision, or portion shall be
stricken and the remaining terms, provisions, or portions shall remain in full
force and effect.
 
(f) This agreement shall become effective upon the signature of Employee and
Company’s Chief Executive Officer.
 
(g) This agreement may be executed in counterparts and each counterpart shall
have the same force and effect as an original and shall constitute an effective
binding agreement on the part of each of the undersigned.
 
(h) Employee represents that he has had the right and opportunity to consult
with independent counsel of his own choosing and that he has read and
understands the foregoing and he has signed this agreement of his own free will
without duress, coercion or undue influence.
 
(i) Notices shall be sent via first class mail, postage paid or personal
delivery and shall be deemed to have been received on the earlier of the third
day after deposit in the mail or personal delivery.
 

     
Notice to Employee
 
At the last residential address known by the Company
     
Notice to Company:
 
First Trinity Financial Corporation
   
7633 E. 63rd Place, Suite 230
   
Tulsa, OK 74133

 
Executed this 8th day of December, 2011
 

William S. Lay       /s/ William S. Lay             William S. Lay              
    Company:   By:   /s/ Gregg E. Zahn              
Gregg E. Zahn  
            Chief Executive Officer    

 
